Citation Nr: 1041580	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO. 07-22 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint disease 
of the lumbar spine, post-operative fusion (lumbar spine 
disorder), to include as secondary to the service- connected 
right knee injury, post-operative total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 
1974, and from September 1977 to May 1987.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  In August 2006, the Board returned the 
case for additional development, and the case was subsequently 
returned for further appellate review.  


REMAND

A preliminary review of the record upon its return it the Board 
discloses that the development requested by the Board was not 
adequately completed.  In this regard, the Board finds that the 
responses to the medical questions poised are not complete and 
that there remains insufficient medical evidence to decide the 
claim.  As such, further development is necessary.  

The Veteran essentially contends that he has a back disability 
that is causally connected to his active service, and in the 
alternative, is secondarily related to his service-connected knee 
disabilities. 

The Veteran was afforded two VA examinations over the course of 
this appeal, one in June 2006, and one in September 2009.  
Neither, however, adequately addresses the issue at hand as to 
the secondary service connection claim.  The June 2006 opinion 
relates only to the notion of direct service connection.  The 
September 2009 examiner was specifically asked to provide an 
opinion as to secondary service connection.  The examiner, 
following physical examination, summarily noted, "After 
extensive review of available literature, I do not find 
documentation to support the causal relationship between lower 
extremity injury and L-spine conditions."  However, this is not 
at all the question asked of the examiner and the medical 
literature reviewed by the examiner does not speak to this 
particular Veteran and his service-connected disabilities. 

The Board notes that the June 2006 VA examiner noted that the 
Veteran walked with a "slight limp." A September 2008 note from 
a private physician clearly notes "shifting" of the Veteran's 
weight, imbalance, and weight bearing, due to the knee 
disabilities.  At no time, however, has examiner addressed 
whether the Veteran's lumbar spine disability is as likely as not 
due to any abnormal weight bearing or altered gait that results 
from the knee disabilities.  Because the September 2009 examiner 
failed to adequately address the question posed, the Board finds 
that the remand directives required by the August 2009 Board 
remand were not adequately complied with.  If any action required 
by a remand is not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken. While the 
Board regrets the delay, another remand is required. See Stegall 
v. West, 
11 Vet. App. 268 (1998).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

The Veteran's claims file should be 
referred to the examiner who performed the 
September 2009 VA examination for further 
comment and opinion.  (If that examiner is 
unavailable, the Veteran's claims file 
should be referred to another appropriate 
examiner for review and comment.)  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review the 
examiner should offer an opinion as to 
whether the any diagnosed lumbar spine 
disorder is causally or etiologically 
related to the service-connected bilateral 
knee disability, and more specifically, 
whether the service-connected bilateral 
knee disability aggravates (chronically 
worsens or increases the severity) the 
lumbar spine disorder.  In doing so the 
examiner is requested to comment on the 
significance, if any, of any altered gait 
or abnormal weight being caused by the knee 
disabilities on any lumbar spine disorder.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the examiner determines that the 
aggravation occurred, to the extent that is 
possible, he or she should provide the 
approximate degree of severity of the 
aggravated disability (the baseline level 
of functional impairment) before the onset 
of aggravation (e.g., slight then, moderate 
now).

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


